TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00385-CR



                               Joseph Pastquinel Scott, Appellant

                                                 v.

                                   The State of Texas, Appellee


                 FROM THE 426TH DISTRICT COURT OF BELL COUNTY
            NO. 75561, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Joseph Pastquinel Scott seeks to appeal his judgment of conviction and

sentence for aggravated sexual assault. See Tex. Penal Code § 22.021(a)(2)(B). The trial court

has certified that this is a plea-bargain case for which Scott has no right of appeal and that Scott

has waived his right to appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: September 30, 2022

Do Not Publish